October 10, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                      PAUL STEVEN JACOBS, Appellant

NO. 14-13-00460-CV                          V.

                 MELISSA ELLEN FIELDS JACOBS, Appellee
                   ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on February 18, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Paul Steven Jacobs.
      We further order this decision certified below for observance.